Citation Nr: 0627777	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  00-21 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma, to include for compensation and treatment purposes.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
veteran and his wife testified before a Decision Review 
Officer (DRO) at a hearing held at the RO in May 2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Other matters

In conjunction with his claim for service connection for 
bilateral hearing loss, the veteran submitted March 2002 
medical records from a private physician showing that the 
veteran's chief complaints were that both ears had been 
ringing since 1967 and he had decreased hearing.  The 
veteran's service records show that he was assigned to an 
artillery battery at Fort Sill, Oklahoma, in April 1967 and 
that he was deployed to Vietnam with that unit in July 1967 
and continued with artillery units until he completed his 
Vietnam tour in July 1968.  The veteran's representative has 
requested that the issue of service connection for tinnitus 
be referred to the RO for development and adjudication.  The 
Board therefore refers this matter to the RO for appropriate 
action.  




REMAND

As to the veteran's dental claim, on review of the record, 
the Board has concluded that the veteran is seeking service 
connection for residuals of dental trauma, to include for 
compensation and treatment purposes.  In this regard, on a VA 
Form 21-526, Veterans Application for Service Connection or 
Pension, received at the RO in August 1968, the veteran 
included "Dental 2-67" as part of his response to the 
question as to nature of sickness, disease or injuries for 
which the claim was made and date it began.  At the May 2001 
hearing, the veteran testified that he had teeth "knocked 
out" while he was in training at Ft. Sill, Oklahoma.  He 
also testified that while he was in Vietnam, he lost a tooth 
when he was hit in the cheek by "stuff" that was scattered 
all over when a round came in and hit the unit's number II 
gun.  The veteran testified that caps were put on some of his 
teeth during service and that after service VA replaced caps 
that fell off.  

In a rating decision dated in July 2002, the RO denied 
service connection for a dental condition on the bases that 
service medical and dental records showed dental treatment in 
service was limited to conditions affecting only the teeth or 
gums and were not disabilities for compensation purposes, and 
that there was no current medical evidence showing any type 
of dental condition related to service.  The veteran 
disagreed with that decision.  During the course of the 
appeal, the RO received a letter from the veteran's ex-wife, 
who stated that she was married to the veteran while he was 
in service and that while he was stationed at Ft. Sill, 
Oklahoma, in the winter of 1967, his top front teeth were 
knocked out in a training accident.  She recalled the veteran 
came home that evening with enamel caps in place of his 
teeth.  

On his VA Form 9, received in December 2002, the veteran 
stated that while he was in training at Ft. Sill, Oklahoma, 
in January 1967, he was involved in an accident that knocked 
out eight of his upper teeth.  He also stated that he 
reported dental trauma in October 1967, while engaged in 
combat, when a piece of shrapnel went through one side of his 
mouth and out the other, taking a tooth with it and cracking 
another.  On another VA Form 9, received in January 2005, the 
veteran asserted that his July 1968 separation examination 
report shows that teeth numbered 18 and 30 were missing at 
that time and these were the two that shrapnel took out.  
Further, in an Informal Hearing Presentation dated in 
May 2006, the veteran's representative asserts that the 
veteran claims that teeth numbered 29 and 30 were lost in 
combat, being knocked out by shrapnel.  The veteran was 
reportedly treated in the field but was never awarded the 
Purple Heart.  

Both the veteran and his ex-wife report that the veteran 
received VA dental treatment at the VA Medical Center (VAMC) 
in Dallas, Texas, after he returned home from service, and 
action should be taken to obtain those records.  38 C.F.R. 
§ 3.159(c)(2) (2005).  In addition, in view of the veteran's 
assertions of dental trauma in service and his report of 
facial scars associated with the claimed shrapnel wound along 
with his reports of continuing mouth pain, it is the judgment 
of the Board that the veteran should be provided a dental 
examination to identify any current dental or facial 
disability and provide an opinion regarding etiology.  
38 C.F.R. § 3.159(c)(4).  Statements from the veteran 
indicate that he is seeking treatment for residuals of the 
dental trauma as well as compensation.  With respect to 
entitlement to that aspect of the claim related to service 
connection residuals of dental trauma for treatment purposes, 
on readjudication the RO should consider pertinent 
regulations, to include 38 C.F.R. §§ 3.381, 3.382 and 4.149 
as in effect at the time the veteran filed his claim in 
August 1998 as well as 38 C.F.R. § 3.381 as revised effective 
June 8, 1999.  See 64 Fed. Reg. 30392-93.  

The veteran is also seeking service connection for bilateral 
hearing loss, which he contends is due to in-service exposure 
to excessive noise.  As noted above, the veteran's service 
records confirm that he was assigned to artillery units.  
Specifically, he was in an artillery unit at Ft. Sill, 
Oklahoma, from March 1967 to July 1967, and he was also with 
the same artillery unit in Vietnam from July 1967 to 
May 1968, along with another unit from the latter date until 
he left Vietnam in July 1968.  The veteran's primary Military 
Operational Specialty was communications agent and he 
testified that he did not fire the large guns, but he did 
indicate that he was exposed to excessive noise because he 
did not use ear plugs in his job and when the guns were fired 
it was too late to even cover his ears.  

The record includes the report of a May 2001 VA audiology 
examination showing bilateral, high frequency, sensorineural 
hearing loss.  Also included is a VA medical opinion dated in 
September 2001 in which the physician notes that the 
veteran's auditory thresholds were within normal limits at 
service separation, and the physician states that in his 
opinion the veteran's current hearing loss is not related to 
active duty.  The physician did not, however, discuss the 
veteran's noise exposure in service.  

The veteran has submitted a March 2002 letter and audiogram 
from a private physician who stated that the veteran 
presented with a significant noise exposure from artillery 
batteries in the 1960s.  He stated that after an audiogram, 
his impression was noise-induced sensorineural hearing loss.  
There is no indication that this physician had before him the 
entire record, including the report of the results of the 
hearing test at the veteran's service separation examination.  
It is the judgment of the Board that the veteran should be 
provided an additional VA examination, and that after 
examination of the veteran and a review of the relevant 
medical records in the claims file, including the evidence of 
the veteran's noise exposure in service and the results of 
his hearing test at service separation, the examiner should 
be requested to provide an opinion as to whether the 
veteran's current hearing loss is causally linked to in-
service acoustic trauma.  38 C.F.R. § 3.159(c)(4).

The remaining issue on appeal is entitlement to an initial 
rating in excess of 30 percent for PTSD.  The veteran filed 
his claim for service connection for PTSD in August 1998.  
The RO denied the claim in a rating decision dated in 
July 1999, and the veteran disagreed with, and perfected an 
appeal as to that decision with a substantive appeal filed in 
September 2000.  After additional development, in a rating 
decision dated in December 2001, the RO granted service 
connection for PTSD and assigned a 10 percent rating 
effective the date of receipt of the service connection claim 
in August 1998.  The veteran disagreed with the initial 
rating and perfected an appeal as to that issue with a VA 
Form 9 received at the RO in September 2002.  The RO 
subsequently awarded a 30 percent initial rating effective in 
August 1998, and the veteran continued his appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) has held that such specific notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, in March 2006, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, in a letter dated in July 2001, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to substantiate a service connection 
claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  As these 
questions are involved in the present appeal, proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should 
be furnished to the veteran, which informs him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded 
for residuals of dental trauma for compensation purposes and 
if service connection is granted for bilateral hearing loss.  
The notice must also include an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  In addition, there must be proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that informs the veteran of the evidence necessary to 
substantiate his claim of entitlement to an initial rating in 
excess of 30 percent for PTSD, and which notifies the veteran 
what evidence he must provide and what evidence VA will 
obtain.  

In addition to the foregoing, the Board will request that VA 
medical records, including mental health clinic records, 
dated from September 2004 be obtained and associated with the 
claims file.  Action should also be taken to obtain and 
associate with the claims file any Vet Center records dated 
from December 2002 to the present.  Also, as a current VA 
psychiatric examination would facilitate the Board's decision 
with respect to the claim pertaining to the rating for the 
veteran's PTSD, the Board will request that this be done.  

Accordingly, the case is REMANDED for the following actions:  

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
of entitlement to service connection for 
bilateral hearing loss and the claim of 
entitlement to service connection for 
dental trauma as it relates to 
compensation, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Also notify the veteran 
of what evidence is necessary to 
substantiate the claim of entitlement to 
an initial rating in excess of 30 percent 
for PTSD and provide him notice of what 
evidence he should provide and what 
evidence VA will obtain.  

Request that the veteran provide any 
evidence in his possession that pertains 
to any of his claims and has not been 
submitted previously.  

2.  Obtain and associate with the claims 
file VA dental treatment records for the 
veteran from the VAMC in Dallas, Texas, 
dated from July 1968 to July 1970.  

Obtain and associate with the claims file 
VA medical records, including mental 
health clinic records, for the veteran 
from the VAMC in Dallas, Texas, dated 
from September 2004 to the present. 

Take appropriate action to obtain and 
associate with the claims file records 
for the veteran from the Vet Center in 
Fort Worth, Texas, dated from December 
2002 to the present.  

3.  Then, arrange for a VA dental 
examination of the veteran.  The claims 
folder must be made available to the 
examiner for review.  Any indicated tests 
or studies should be done.  The examiner 
should diagnose the veteran's dental 
conditions, particularly those affecting 
teeth numbers 18, 29, and 30, as well as 
his "upper front teeth."  The examiner 
should express an opinion as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that the 
veteran has residuals of dental trauma in 
service, to include, but not be limited 
to being struck by shrapnel or flying 
debris.  In this regard, the examiner is 
requested to state whether examination 
reveals any facial scar(s) consistent 
with the claimed injury.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If the clinician must resort to 
speculation to answer any question, he or 
she should so state.

4.  Arrange for a VA audiology 
examination of the veteran to determine 
the etiology of any bilateral hearing 
loss.  The claims file must be made 
available for review by the examiner.  
After examination of the veteran and 
review of the record, to include 
consideration of excessive noise exposure 
in service in an artillery unit from 
March 1967 to July 1968, and the results 
of his hearing test at his service 
separation examination in July 1968, 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that any current 
bilateral hearing loss began during or is 
causally related to any incident of 
service, to include his exposure to 
excessive noise.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If the clinician must resort to 
speculation to answer any question, he or 
she should so state.

5.  Arrange for a VA psychiatric 
examination to determine the severity of 
the veteran's service-connected PTSD.  
The claims file should be made available 
to the examiner for his or her review.  
The psychiatrist should report all 
relevant examination findings and assign 
a GAF score.  Any tests that are deemed 
necessary should be conducted.  

6.  Thereafter, undertake any additional 
development indicated by the state of the 
record.  Then readjudicate entitlement to 
service connection for residuals of 
dental trauma, to include for 
compensation purposes and for treatment 
purposes with consideration of 38 C.F.R. 
§§ 3.381, 3.389, and 4.149 as in effect 
prior to June 8, 1999, and 38 C.F.R. 
§ 3.381 effective as of June 8, 1999.  
See 64 Fed. Reg. 30392-93.  Also, 
readjudicate entitlement to service 
connection for bilateral hearing loss and 
entitlement to an initial rating in 
excess of 30 percent for PTSD.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided an appropriate supplemental 
statement of the case and the opportunity 
to respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


